UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-31540 FLEXIBLE SOLUTIONS INTERNATIONAL INC. (Exact Name of Issuer as Specified in Its Charter) Nevada 91-1922863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #206 - 920 Hillside Ave. V8T 1Z8 Victoria, British Columbia, Canada (Zip Code) (Address of Issuer's Principal Executive Offices) Issuer’s telephone number:(250) 477-9969 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated fileroAccelerated filer o Non-accelerated filer oSmaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). YesoNoþ Class of Stock No. Shares Outstanding Date Common April 30, 2014 FORM 10-Q Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements. (a) Unaudited Consolidated Balance Sheets at March 31, 2014 and December 31, 2013. 4 (b) Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013. (c) Unaudited Consolidated Statements of Comprehensive Loss for the Three Months Ended March 31, 2014 and 2013 5 (d) Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013. 6 (e) Notes to Unaudited Consolidated Financial Statementsfor the Three Months Ended March 31, 2014. 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 4 Controls and Procedures. 22 PART II. OTHER INFORMATION 23 Item 6. Exhibits. 23 SIGNATURES 24 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements other than statements of historical fact are “forward-looking statements” for the purposes of the federal and state securities laws, including, but not limited to: any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “will,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words.These forward-looking statements present our estimates and assumptions only as of the date of this report.Except for our ongoing obligation to disclose material information as required by the federal securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties.The factors impacting these risks and uncertainties include but are not limited to: ● Increased competitive pressures from existing competitors and new entrants; ● Increases in interest rates or our cost of borrowing or a default under any material debt agreement; ● Deterioration in general or regional economic conditions; ● Adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; ● Loss of customers or sales weakness; ● Inability to achieve future sales levels or other operating results; ● The unavailability of funds for capital expenditures; and ● Operational inefficiencies in distribution or other systems. For a detailed description of these and other factors that could cause actual results to differ materially from those expressed in any forward-looking statement, please see “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2013. 3 PART IFINANCIAL INFORMATION Item 1.Financial Statements. FLEXIBLE SOLUTIONS INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS At March 31, 2014 (U.S. Dollars) March 31, December 31, Assets Current Cash and cash equivalents $ $ Accounts receivable (see Note 3) Inventory (see Note 4) Prepaid expenses Long Term Property and equipment (see Note 5) Patents (see Note 6) Long term deposits (see Note 7) Deferred tax asset Total Assets $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Deferred revenue Taxes payable ) Line of credit (see Note 8) Current portion of long term debt (see Note 9) Long Term Loans Total Liabilities Stockholders’ Equity Capital stock Authorized 50,000,000 Common shares with a par value of $0.001 each 1,000,000 Preferred shares with a par value of $0.01 each Issued and outstanding 13,169,991 (December 31, 2012: 13,169,991) common shares Capital in excess of par value Accumulated other comprehensive income Deficit ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ Commitments (Note 13) See Notes to Unaudited Consolidated Financial Statements 4 FLEXIBLE SOLUTIONS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS For the Three Months Ended March 31, 2014 and 2013 (U.S. Dollars Unaudited) Three Months Ended March 31, Sales $ $ Cost of sales Gross profit Operating expenses Wages Administrative salaries and benefits Advertising and promotion Investor relations and transfer agent fee Office and miscellaneous Insurance Interest expense Rent Consulting Professional fees Travel Telecommunications Shipping Research Commissions Currency exchange ) Utilities Total operating expenses Income (loss) before other items and income tax ) Gain on sale on equipment - Income (loss) before income tax ) Provision for income taxes - ) Net income (loss) ) Other comprehensive income (loss) ) ) Comprehensive income (loss) ) ) Net income per share (basic) $ ) $ Net income per share (diluted) $ ) $ Weighted average number ofcommon shares (basic) Weighted average number ofcommon shares (diluted) See Notes to Unaudited Consolidated Financial Statements 5 FLEXIBLE SOLUTIONS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2014 and 2013 (U.S. Dollars Unaudited) Three Months Ended March 31, Operating activities Net income (loss) $
